IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John P. Sivick,                           :
                           Petitioner     :
                                          :
                  v.                      :      No. 252 C.D. 2018
                                          :
State Ethics Commission,                  :
                        Respondent        :

                                        ORDER

                  NOW, February 1, 2019, upon consideration of petitioner’s

application for reconsideration/reargument, and respondent’s answer in

response thereto, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge